UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6941




In Re:   RONALD ERIC MARSHALL,




                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:04-cv-00465-BEL)


Submitted:   January 31, 2007              Decided:   March 5, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Eric Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald Eric Marshall has filed a petition for writ of

mandamus in which he alleges that the district court has unduly

delayed acting on his 28 U.S.C. § 2255 (2000) motion.                     The

government filed a response noting that the district court has now

entered a final order denying relief on Marshall’s § 2255 motion.

In   light   of   the   district   court’s   action,   we   deny   Marshall’s

mandamus petition, as well as his motion to expedite, as moot.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 2 -